Per Curiam.
1. It is contended by the plaintiff that the court erred in several particulars, which errors are assigned as grounds for a modification of the decree, while the defendants contend that the complaint does not state facts sufficient to constitute a cause of suit, and that the evidence is not sufficient to warrant a reformation of the contract and bond. The rule is well settled that in order to justify the interposition of a court of equity to reform a written instrument for an alleged mistake of fact, it must be distinctly alleged and conclusively proved that the mistake was mutual to both parties, or that it was the mistake of one party superinduced by the fraud or some inequitable conduct of the other: Fahie v. Pressey, 2 Or. 23 (80 Am. Dec. 401); Everts v. Steger, 5 Or. 147; Lewis v. Lewis, 5 Or. 169; Foster v. Schmeer, 15 Or. 363 (15 Pac. 625); Hyland v. Hyland, 19 Or. 51 (23 Pac. 811); Kleinsorge v. Rohse, 25 Or. 51 (34 Pac. 874). There is no evidence of plaintiff’s intention to sign the contract, or of Krimbel’s intention to sign the bond; and for all that appears he may never have intended to sign it, and, if so, the absence of his signature would not be in consequence of any mistake on his part. It has been repeatedly held that a court of equity will not reform a written instrument upon the ground of mistake, unless the mistake be established by clear and satisfactory evidence: Shively v. Welch, 2 Or. 288; Stevens v. Martin, 6 Or. 193; Remillard v. Prescott, 8 Or. 37; Epstein v. State Insurance Company, 21 Or. 179 (27 Pac. 1045).
2. The defendants not having taken a cross-appeal it must be presumed that they were satisfied with the *275decree, and cannot now be heard to complain of a failure to allege or prove the existence of a mutual mistake, and hence it follows that the decree is affirmed. Affirmed.